IN THE SUPREME COURT OF TENNESSEE

                            AT NASHVILLE          FILED
                      (HEARD IN CLARKSVILLE)
                                                     March 1, 1999

                                                  Cecil Crowson, Jr.
                                                 Appellate Court Clerk

DIANA MORRIS,                    )   FOR PUBLICATION
                                 )
     Plaintiff/Appellant,        )   FILED:   MARCH 1, 1999
                                 )
v.                               )   TENNESSEE CLAIMS COMMISSION
                                 )
STATE OF TENNESSEE,              )   HON. W. R. BAKER, COMMISSIONER
                                 )
     Defendant/Appellee.         )   NO. 01-S-01-9804-BC-00076




For Appellant:                   For Appellee:

BILL HODDE                       JOHN KNOX WALKUP
Madison, TN                      Attorney General and Reporter

                                 MICHAEL E. MOORE
                                 Solicitor General

                                 MICHAEL W. CATALANO
                                 Associate Solicitor General
                                 Nashville, TN




                              OPINION




AFFIRMED                                               BIRCH, J.
          This case requires us to determine whether the Tennessee

Claims Commission has subject-matter jurisdiction over actions

filed against the State for the tort of retaliatory discharge.1

Because we conclude that the Claims Commission does not have such

jurisdiction, the judgment of the Court of Appeals vacating the

Claims Commission’s award and dismissing the retaliatory discharge

action is affirmed.



                                 I



          The plaintiff was employed as an account clerk in the

pharmacy at the Tennessee State Prison in Nashville. On August 24,

1990, she fell and struck her head on the corner of her desk.

After recuperating for the weekend at home, the plaintiff attempted

to return to work the following Monday morning but could not do so

because her head was swollen.    Although she “called in” every day

after this, the plaintiff remained out of work due to continuing

problems from her head injury.   The plaintiff filed notice of her

claim for workers’ compensation benefits with the Division of

Claims Administration on September 26, 1990.2   She was subsequently

terminated on October 10, 1990, without ever having returned to

work.3


     1
      Oral argument was heard in this case on October 15, 1998, in
Clarksville, Tennessee, as part of this Court’s S.C.A.L.E.S.
(Supreme Court Advancing Legal Education for Students) project.
     2
      Tenn. Code Ann. § 9-8-402(a)(1991 & Supp. 1998) states: “The
claimant must give written notice of the claimant’s claim to the
division of claims administration as a condition precedent to
recovery . . . .”
     3
     Pursuant to its authority under Tenn. Code Ann. § 9-8-402(c),
the Division of Claims Administration determined that the State

                                 2
             On   October   15,   1992,   the   plaintiff    filed   a   formal

complaint in the Claims Commission seeking workers’ compensation

benefits.4    In the petition, she alleged also that her termination

from state employment was the direct result of her having filed a

petition for workers’ compensation benefits.                For this alleged

retaliatory discharge, the plaintiff sought damages in the amount

of $300,000.



             The Claims Commission, in an order entered December 8,

1993, awarded workers’ compensation benefits to the plaintiff.5              In

a subsequent order dated January 26, 1995, the Claims Commission,

asserting its subject-matter jurisdiction, overruled the State’s

motion to dismiss the retaliatory discharge action and proceeded to

hear the matter.      The Commission determined that “[the claimant]

has factually and legally established that she was discharged

because she filed a workers’ compensation claim.”             The Commission

later heard evidence on damages and entered judgment for the

plaintiff against the State in the amount of $300,000.




should pay medical expenses for the August 24th injury.        The
Division denied a later claim for additional benefits filed by the
plaintiff.
     4
      The Claims Commission has jurisdiction over workers’
compensation claims by state employees by virtue of Tenn. Code Ann.
§ 9-8-307(a)(1)(K)(1991 & Supp. 1998), which states: “The
commission or each commissioner sitting individually has exclusive
jurisdiction to determine all monetary claims against the state
falling within one (1) or more of the following categories: . . .
(K) Workers’ compensation claims by state employees . . . .”
     5
      No aspect of the workers’ compensation claim is included in
this appeal.

                                      3
            The Court of Appeals vacated the judgment.                 In its

opinion, the court stated:         We need not belabor the point nor

engage in analysis where none is require[d].            The Tennessee Claims

Commission is without jurisdiction to entertain claims against the

State for damages for the tort of retaliatory discharge.”



                                     II



            As a preliminary matter, because the State is sovereign,

suit may be brought against the State only in such a manner and in

such courts as the legislature may by law direct.               Tenn. Const.

art.   I,   §   17.   In   May   1984,    the   General    Assembly   enacted

legislation creating the Tennessee Claims Commission.             Act of May

24, 1984, ch. 972, 1984 Tenn. Pub. Acts 1026 (codified as amended

at Tenn. Code Ann. §§ 9-8-301 to -307 (1992 & Supp. 1998)).              This

legislation authorized the filing of suits against the State under

certain conditions and bestowed exclusive jurisdiction over several

enumerated categories of claims on the Claims Commission.                    The

Commission’s jurisdiction is limited as specified in the Act; thus,

its jurisdiction cannot be altered except by the General Assembly.

Hill v. Beeler, 199 Tenn. 325, 328-29, 286 S.W.2d 868, 869 (1956)

(legislative acts conferring jurisdiction upon the Board of Claims

to   adjudicate   claims   against   the   State   of     Tennessee   must   be

strictly construed).



            As stated, the issue presented for our review is whether

the Claims Commission has subject-matter jurisdiction to hear and

determine suits for retaliatory discharge filed by former state


                                     4
employees.     The plaintiff contends that jurisdiction is derived

from three sources, the first of which is Tenn. Code Ann. § 9-8-

307(a)(1).



             Tennessee     Code    Annotated     §   9-8-307(a)(1)      confers

jurisdiction on the Tennessee Claims Commission “to determine all

monetary claims against the state based on the acts or omissions of

‘state employees . . . .’”         The statute lists the types of claims

that may be brought before the Claims Commission.                   The tort of

retaliatory discharge is not included on this list.



             The    plaintiff     contends   that    the   second    source   of

jurisdiction is the provisions of Tenn. Code Ann. § 9-8-310 (Supp.

1998), which state:       “(a)     An entity of state government may not

terminate a state employee for filing a workers’ compensation claim

with the claims commission.            (b)     Any employee terminated for

filing a workers’ compensation claim may file a grievance in

accordance with § 8-30-328, alleging a violation of subsection

(a).”    The language of this statute, on its face, clearly does not

authorize a retaliatory discharge action to be filed with the

Claims Commission.        Instead, the remedy provided for retaliatory

discharge for a state employee who is terminated for filing a

workers’ compensation claim with the Claims Commission is to

utilize the grievance procedure in accordance with Tenn. Code Ann.

§ 8-30-328.6       Under this statute, the Civil Service Commission may

order the employee to be reinstated, or made whole, or both,



     6
      Tenn. Code Ann. § 8-30-328 (1993 & Supp. 1998) provides for
grievance procedures under the Civil Service Commission.

                                       5
without loss of pay or benefits.                Tenn. Code Ann. § 8-30-328(e).

The Civil Service Commission may also award attorney’s fees and

costs to a successful appealing employee.                  Tenn. Code Ann. § 8-30-

328(f).



               Despite the admittedly clear and unambiguous language of

Tenn.    Code    Ann.    §    9-8-310,   the        plaintiff   contends   that    the

legislative history reveals the intent of the General Assembly to

invest the Claims Commission with subject-matter jurisdiction over

retaliatory discharge actions.                 When the language of an act is

clear    and    unambiguous,      resort       to    the   legislative   history    is

ordinarily unwarranted. See Anderson v. Outland, 360 S.W.2d 44, 47

(Tenn. 1962) (stating that “[w]here the words of a statute are

clear and plain and fully express the legislative intent, there is

no room to resort to auxiliary rules of construction.”). As stated

above, we find the language of Tenn. Code Ann. § 9-8-310 to be

clear and unambiguous; thus, there is no need to resort to the

legislative history.



               For the third source, the plaintiff contends that the

Claims Commission’s jurisdiction over retaliatory discharge actions

vests    by     virtue   of    its   express         jurisdiction   over   workers’

compensation claims filed by state employees.                   See Tenn. Code Ann.

§ 9-8-307(a)(1)(K).          It is true that the workers’ compensation law

prohibiting retaliatory discharge as a device to avoid compensation

claims7 is applicable to the State under Tenn. Code Ann. § 9-8-


     7
      Tenn. Code Ann. § 50-6-114 (Supp. 1998) states: “No contract
or agreement, written or implied, or rule, regulation or other
device, shall in any matter operate to relieve any employer in

                                           6
307(a)(1)(K)(i).8   However, it does not follow, as the plaintiff

contends, that jurisdiction over a retaliatory discharge action is

thereby conferred on the Claims Commission. In Van Cleave v. McKee

Baking Co., 712 S.W.2d 94, 95 (Tenn. 1986), this Court specifically

held that a retaliatory discharge action is a common law tort claim

that is a separate cause of action from a workers’ compensation

claim.   Because it is a separate tort action, the two claims cannot

be joined together.    See Smith v. Lincoln Brass Works Inc., 712
S.W.2d 470, 472 (Tenn. 1986) (“A claim for damages for retaliatory

discharge is a tort action and cannot be joined with a workers’

compensation   claim.”).   Thus,   a   retaliatory   discharge   action

against the State must have its own basis of jurisdiction in the

Claims Commission separate and apart from the Claims Commission’s

jurisdiction over workers’ compensation claims.



                                 III



           Because actions for retaliatory discharge are separate

tort actions from workers’ compensation cases, and because the

General Assembly has not expressly or implicitly included such

actions within the Claims Commission’s statutory jurisdiction, we

hold that the Claims Commission does not have subject-matter

jurisdiction over these actions.




whole or in part of any obligation created by this chapter except
as herein provided.”     The Court has stated that retaliatory
discharge is considered a prohibited “device.” Clanton v. Cain-
Sloan Co., 677 S.W.2d 441, 445 (Tenn. 1984).
     8
      Tenn. Code Ann. § 9-8-307(a)(1)(K)(i) states, in pertinent
part, that “[s]ection 50-6-114 shall apply to workers’ compensation
claims against the state.”

                                   7
          The judgment of the Court of Appeals is affirmed.      The

costs of this appeal are taxed to the plaintiff.




                               _______________________________
                               ADOLPHO A. BIRCH, JR., Justice


CONCUR:

Anderson, C.J.
Drowota, Holder, Barker, JJ.




                                8